Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 14 all of the prior art of record fails to teach or suggest the limitation of claim 1, a system for correcting the longitudinal position of a vehicle, the system comprising: one or more processors; a non-transitory memory communicably coupled to the one or more processors and storing: a first plurality of instructions that when executed by the one or more processors cause the one or more processors to: identify, in stored map data, a mapped landmark that is within a first predetermined distance from the vehicle; identify one or more detected stationary objects that are within a second predetermined distance from the mapped landmark; track the one or more detected stationary objects for at least a first predetermined time period; match, with the mapped landmark, a particular object among the one or more tracked detected stationary objects; track the particular object for at least a second predetermined time period; and calculate a longitudinal distance between the particular object and the mapped landmark; and a second plurality of instructions that when executed by the one or more processors cause the one or more processors to correct the longitudinal position of the vehicle based on the longitudinal distance. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 10635110 B2 discloses a system for sparse map autonomous navigation of a vehicle along a road segment may include at least one processor.  The at least one processor may be programmed to receive a sparse map of the road segment.  The sparse map may have a data density of no more than 1 megabyte per kilometer.  The at least one processor may be programmed to receive 
All dependent claims are allowable for at least the reasons of claim 1, 8, and/or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665